

116 HR 5809 IH: Better Information Act of 2020
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5809IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Beyer (for himself and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XXVII of the Public Health Service Act, the Internal Revenue Code of 1986, and the
			 Employee Retirement Income Security Act of 1974 to require group health
			 plans and health insurance issuers to include certain information on any
			 health insurance membership card issued by such plan or issuer.
	
 1.Short titleThis Act may be cited as the Better Information Act of 2020. 2.Information required to be included on health insurance membership cards (a)Public Health Service ActSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:
				
 2730.Information required to be included on health insurance membership cardsIn the case of a group health plan or health insurance issuer offering group or individual health insurance coverage that provides a physical or electronic card indicating membership in such plan or coverage to an individual enrolled under such plan or coverage, such group health plan or issuer shall include on such card each of the following:
 (1)The nearest hospital to the primary residence of such individual that has in effect a contractual relationship with such plan or coverage for furnishing items and services under such plan or coverage.
 (2)A telephone number or Internet website address through which such individual may seek consumer assistance information, such as information related to hospitals and urgent care facilities that have in effect a contractual relationship with such plan or coverage for furnishing items and services under such plan or coverage.
 (3)Any deductible applicable to such individual. (4)Any out-of-pocket maximum applicable to such individual.
 (5)Any cost-sharing obligation applicable to such individual for a visit at an emergency department, or urgent care facility, that has in effect a contractual relationship with such plan or coverage for furnishing items and services under such plan or coverage.
						.
			(b)Internal Revenue Code
 (1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
 9816.Information required to be included on health insurance membership cardsIn the case of a group health plan that provides a physical or electronic card indicating membership in such plan to an individual enrolled under such plan, such group health plan shall include on such card each of the following:
 (1)The nearest hospital to the primary residence of such individual that has in effect a contractual relationship with such plan for furnishing items and services under such plan.
 (2)A telephone number or Internet website address through which such individual may seek consumer assistance information, such as information related to hospitals and urgent care facilities that have in effect a contractual relationship with such plan for furnishing items and services under such plan.
 (3)Any deductible applicable to such individual. (4)Any out-of-pocket maximum applicable to such individual.
 (5)Any cost-sharing obligation applicable to such individual for a visit at an emergency department, or urgent care facility, that has in effect a contractual relationship with such plan for furnishing items and services under such plan.
							.
 (2)Nonapplication of incorporation provisionsSection 9815(a) of the Internal Revenue Code of 1986 is amended— (A)in paragraph (1), by striking (as amended by the Patient Protection and Affordable Care Act) and inserting (other than the provisions of section 2730 of the Public Health Service Act); and
 (B)in paragraph (2), by inserting (other than the provisions of section 2730 of the Public Health Service Act) after a provision of such part A. (3)Clerical amendmentThe table of sections for such subchapter is amended by adding at the end the following new item:
					
						
							Sec. 9816. Information required to be included on health insurance membership cards.
						.
				(c)Employee Retirement Income Security Act
 (1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section:
					
 716.Information required to be included on health insurance membership cardsIn the case of a group health plan or health insurance issuer offering group health insurance coverage that provides a physical or electronic card indicating membership in such plan or coverage to an individual enrolled under such plan or coverage, such group health plan or issuer shall include on such card each of the following:
 (1)The nearest hospital to the primary residence of such individual that has in effect a contractual relationship with such plan or coverage for furnishing items and services under such plan or coverage.
 (2)A telephone number or Internet website address through which such individual may seek consumer assistance information, such as information related to hospitals and urgent care facilities that have in effect a contractual relationship with such plan or coverage for furnishing items and services under such plan or coverage.
 (3)Any deductible applicable to such individual. (4)Any out-of-pocket maximum applicable to such individual.
 (5)Any cost-sharing obligation applicable to such individual for a visit at an emergency department, or urgent care facility, that has in effect a contractual relationship with such plan or coverage for furnishing items and services under such plan or coverage.
							.
 (2)Nonapplication of incorporation provisionsSection 715(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185d(a)) is amended—
 (A)in paragraph (1), by striking (as amended by the Patient Protection and Affordable Care Act) and inserting (other than the provisions of section 2730 of the Public Health Service Act); and (B)in paragraph (2), by inserting (other than the provisions of section 2730 of the Public Health Service Act) after a provision of such part A.
 (3)Clerical amendmentThe table of contents in section 1 of the Employee Retirement Income Security Act of 1974 is amended by inserting after the item relating to section 714 the following new items:
					
						
							Sec. 715. Additional market reforms.
							Sec. 716. Information required to be included on health insurance membership cards..
				